Citation Nr: 0101100	
Decision Date: 01/16/01    Archive Date: 01/24/01	

DOCKET NO.  94-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical
 and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left clavicle fracture, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to May 
1974.  

This matter arises from various rating decisions rendered 
since August 1993 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas.  
In the aggregate, these increased the disability evaluation 
assigned for the veteran's service-connected residuals of a 
left clavicle fracture from noncompensable to 10 percent.  
The Board of Veterans' Appeals (Board) previously remanded 
this case to the RO in both March 1996 and January 2000 for 
additional development and adjudication.  After completing 
its action, the RO returned the case to the Board for further 
appellate consideration.  

Following the January 2000 remand by the Board, the RO 
granted the veteran service connection for a bipolar 
affective disorder, and found that disability to be 
70 percent disabling; entitlement to a total disability 
rating based upon individual unemployability also was 
granted.  The veteran has not expressed disagreement with the 
grant of either service connection for a psychiatric disorder 
or the evaluation assigned.  Accordingly, that issue is no 
longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(2000); see also Grantham v. Brown, 114 F. 3d 1156 (Fed. 
Cir. 1997).  

In contrast, the veteran submitted notices of disagreement 
with the effective dates assigned for the grants of service 
connection for bipolar affective disorder and a total 
disability rating based upon individual unemployability. As 
such, the Board has jurisdiction over these issues pending 
the issuance to the appellant of a statement of the case and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, those issues will be addressed in greater detail 
in the REMAND section of this decision.


FINDING OF FACT

Symptomatology currently associated with residuals of a 
fracture of the left clavicle includes full range of motion 
of the left shoulder joint with pain beyond 90 degrees of 
abduction and flexion, along with a tender surgical scar.  


CONCLUSIONS OF LAW

1.  Residuals of fracture of the left clavicle are not more 
than 10 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5203 (2000).  

2.  A separate 10 percent disability evaluation for a tender 
surgical scar of the left clavicle is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, DC 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that the severity of the residuals of 
his left clavicle fracture are greater than reflected by the 
assigned 10 percent disability evaluation.  In such cases, 
the VA has a duty to assist the veteran in developing facts 
which are pertinent to those claims.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, reports of VA 
rating examinations, various other medical reports, and 
personal statements and testimony provided by the veteran in 
support of his claim.  The Board has not been made aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
38 U.S.C.A. § 1155.  With regard to the musculoskeletal 
system, the intent of the applicable provisions of 38 C.F.R. 
Part 4 (2000), is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints to assign at least a minimum compensable 
rating for the joints affected.  See 38 C.F.R. § 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  The 
latter regulation contemplates and incorporates the 
provisions of 38 C.F.R. §§ 4.10 and 4.40.  In addition, when 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  Impairment of the clavicle will be 
evaluated as 10 percent disabling with malunion or nonunion 
without loose movement; a 20 percent evaluation is warranted 
if nonunion is present along with loose movement.  See 38 
C.F.R. § 4.71a, DC 5203.  Alternatively, a 20 percent 
disability evaluation is not warranted unless motion of the 
arm is limited at the shoulder level.  See 38 C.F.R. § 4.71a, 
DC 5201 (2000).  It is within this context that the 
disability at issue must be evaluated.   

The facts in this case are as follows.  The veteran sustained 
a fracture of the left clavicle during a motor vehicle 
accident in military service.  Because of nonunion, this 
subsequently required surgery.  Open reduction and internal 
fixation of the left clavicle was accomplished.  Following 
surgery, the veteran was observed to have some decreased 
extension of the left arm.  He also complained of pain during 
extensive use of the left arm and shoulder.

The residuals of a fracture of the left clavicle was most 
recently evaluated during a VA orthopedic examination 
conducted in March 2000.  At that time, the veteran indicated 
that he experienced recurrent pain in the left shoulder with 
prolonged abduction and flexion of the left upper extremity.  
He also complained of pain in the left clavicular area during 
inclement weather, and with repeated abduction and flexion.  
Range of motion of the left shoulder was as follows:  (1) 
Forward flexion, 0 to 180 degrees; abduction, 0 to 
180 degrees; and external rotation, 0 to 90 degrees.  The 
veteran did, however, complain of pain when either abducting 
or flexing the left shoulder joint beyond 90 degrees.  The 
examiner also observed a tender surgical scar over the 
midshaft of the left clavicle.  He did not comment as to 
whether or not this scar was painful.

A disability evaluation in excess of the 10 percent currently 
assigned for residuals of fracture of the left clavicle is 
not warranted.  Current findings indicate that the veteran 
has full range of motion of the left shoulder, albeit with 
pain during more extreme movements.  Thus, the provisions of 
38 C.F.R. § 4.7a, DC 5201 regarding limitation of motion of 
the arm are not for application.  Instead, this disability is 
more closely analogous to malunion of the clavicle as 
contemplated by 38 C.F.R. § 4.71a, DC 5203, wherein malunion 
of the clavicle without loose movement warrants a 10 percent 
disability evaluation.  Recent clinical findings do not 
indicate the presence of loose movement.  Given this, and 
full range of motion of the veteran's left shoulder joint, 
the 10 percent rating currently assigned fully contemplates 
the level of disability present.  This is true, 
notwithstanding that the veteran experiences some pain during 
continual use of the left shoulder and at the extremes of 
range of motion of that joint.  See DeLuca, 8 Vet. App. 
at 206-207.  

In reaching the foregoing conclusion, the Board has 
considered the entire history of the disability at issue as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  In this regard, it appears that current findings are 
consistent with the history of this disability.  Moreover, 
although the history of the disability at issue is an 
important consideration in accurately evaluating its 
severity, of paramount importance are current clinical 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The remaining question is whether a compensable evaluation is 
warranted for the surgical scar over the midshaft of the left 
clavicle.  In this regard, the provisions of 38 U.S.C.A. 
§ 1155 are incorporated herein by reference.  Moreover, a 10 
percent disability evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
See 38 C.F.R. § 4.118, DC 7804.  As noted previously, a 
tender surgical scar over the midshaft of the left clavicle 
was observed during the VA physical examination conducted in 
March 2000.  The examiner, however, did not comment regarding 
whether that scar also was painful.  Nevertheless, given that 
the scar remains tender many years following surgery, and 
resolving all doubt in the veteran's favor that the scar is 
also likely painful, the Board finds that a separate 
10 percent evaluation is warranted.  In reaching this 
conclusion, all reasonable doubt has been resolved in favor 
of the veteran.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


ORDER

An increased rating for residuals of a left clavicle fracture 
is denied.  

A separate 10 percent rating for a tender surgical scar of 
the left clavicle is granted subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

As previously noted, the veteran has disagreed with the 
effective date assigned for both the grant of service 
connection for bipolar disorder and the grant of a total 
disability rating based upon individual unemployability.  
These issues must be addressed by the RO prior to appellate 
consideration.  See generally 38 U.S.C.A. §§ 7104, 7105 (West 
1991& Supp. 2000).  

In view of the foregoing, the RO should take the following 
actions:

1.  The question of the veteran's 
entitlement to earlier effective dates 
for grants of service connection for 
bipolar affective disorder and individual 
unemployability should be adjudicated by 
the RO.  All action deemed necessary to 
that end should be accomplished.

2.  If the benefits sought on appeal are 
not granted, then the veteran and his 
representative should be furnished a 
statement of the case.  This should 
include both the laws and regulations and 
the reasons and bases for the RO's 
determination.  The veteran and his 
representative should be reminded that a 
substantive appeal must be filed with 
regard to any issues that have not 
already been perfected for appeal.

If, and only if, a substantive appeal is submitted with 
either issue regarding an earlier effective date, then the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the claims.  The 

appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

